EXHIBIT 10.45
ATHERSYS, INC.
WAIVER AND AMENDMENT NO. 4
TO
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
This Waiver and Amendment No. 4, dated as of March 8, 2010 (this “Amendment”),
to the Amended and Restated Registration Rights Agreement (the “Agreement”)
dated as of April 28, 2000, as amended, is by and among ABT Holding Company, a
Delaware corporation formerly known as Athersys, Inc. (the “Company”), Athersys,
Inc., a Delaware corporation formerly known as BTHC VI, Inc. and the parent of
the Company (“Parent”), and the holders of shares of common stock of Parent who
previously held shares of capital stock of the Company and from time to time
have executed counterparts to the Agreement (collectively, the “Existing
Stockholders”).
RECITALS:
WHEREAS, the Company effected a transaction pursuant to which a wholly owned
subsidiary of Parent merged with and into the Company, with the Company becoming
a wholly owned subsidiary of Parent (the “Merger”);
WHEREAS, pursuant to Section 13(e) of the Agreement, the covenants and the
agreements of the Company became the covenants and agreements of Parent in
connection with the Merger;
WHEREAS, Parent has filed a registration statement on Form S-3 under the
Securities Act of 1933 (the “Securities Act”) registering the offer and sale by
Parent of its equity securities, including its common stock, on a continuous or
delayed basis pursuant to Rule 415 promulgated under the Securities Act (the
“Shelf Registration Statement”); and
WHEREAS, under Section 13(d) of the Agreement, the Agreement may be amended and
the Existing Stockholders may waive any rights granted to them under the
Agreement.
AGREEMENTS:
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1. Effective as of the date of this Amendment, the Existing Stockholders hereby
waive any rights to Piggyback Registration granted under Section 2 of the
Agreement to Biotech, the Investors and the Stockholders in connection with the
filing of the Shelf Registration Statement by Parent, including, without
limitation, any right to receive written notice pursuant to Section 2(a) of the
Registration Statement.

 





--------------------------------------------------------------------------------



 



2. Effective as of the date of this Amendment, Section 2(c) of Agreement is
hereby amended and restated in its entirety as follows:
“(c) Expiration of Piggyback Registration Rights. The “piggyback” registration
rights granted under this Section 2 shall expire on January 1, 2010.”
3. All covenants and agreements in this Amendment by or on behalf of any of the
parties hereto will bind and inure to the benefit of the respective successors
and assigns of the parties hereto whether so expressed or not.
4. This Amendment may be executed in two or more counterparts, each of which
constitutes an original, and all of which taken together shall constitute one
and the same Amendment. It is understood that all parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by email delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof. The execution of
this Amendment by each of the Existing Stockholders shall constitute the written
consent of such Existing Stockholder to the amendment of the Agreement by
operation of this Amendment.
5. This Amendment shall be governed by the laws of the State of Delaware,
without reference to its conflict of law principles.
6. Where necessary or appropriate to the meaning hereof, the singular, plural,
masculine, feminine and neuter shall be deemed to include each other.
7. Whenever possible, each provision of this Amendment shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Amendment is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Amendment.
8. This Amendment and the Agreement constitute the entire agreement of the
parties and there are no other agreements, written or oral, between the parties
related to the subject matter of this Amendment and the Agreement.
9. Capitalized terms used but not otherwise defined herein have the meanings set
forth in the Agreement.
[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Waiver and Amendment No. 4 to
the Amended and Restated Registration Rights Agreement of Athersys, Inc. as of
the day and year first above written.

            ATHERSYS, INC.
      By:   /s/ Gil Van Bokkelen         Name:   Gil Van Bokkelen        
Title:   Chief Executive Officer     
ABT HOLDING COMPANY
      By:   /s/ William Lehmann         Name:   William Lehmann         Title:  
President   

[STOCKHOLDER SIGNATURES BEGIN ON FOLLOWING PAGE]
*Note: conformed signatures of the stockholders intentionally omitted from this
filing

 

-3-